UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1546


STEPHEN KYPRIANIDES,

                Plaintiff - Appellant,

          v.

COUNTY OF BERTIE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (2:10-cv-00057-D)


Submitted:   September 29, 2011            Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Kyprianides, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stephen Kyprianides appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his    42    U.S.C.    § 1983     (2006)     complaint.        We    have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm      for    the       reasons    stated   by     the    district    court.

Kyprianides v. County of Bertie, No. 2:10-cv-00057-D (E.D.N.C.

Mar. 24, 2011).             We dispense with oral argument because the

facts    and    legal   contentions         are   adequately       presented    in   the

materials      before       the    court    and   argument    would    not     aid   the

decisional process.



                                                                               AFFIRMED




                                             2